Citation Nr: 0305522	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-24 608	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from November 1942 to March 
1944.  He died in June 2000; the appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision from the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  When this case was before the Board in 
July 2001, it was remanded to the RO for further development.  
It was returned to the Board in February 2003.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  During his lifetime the veteran was service-connected for 
post-traumatic arthritis of the lumbosacral spine with 
sciatic neuritis, low back pain and psychophysiologic 
musculoskeletal reaction; the service-connected disability 
was assigned a 40 percent evaluation at the time of the 
veteran's death.   

3.  The veteran's death in June 2000 was due solely to the 
effects of pneumonia, cerebral vascular accident with left 
hemiplegia; and Parkinson's disease.  

5.  Neither pneumonia, cerebrovascular disease nor 
Parkinson's disease was present in service or until years 
thereafter, etiologically related to service, or caused or 
chronically worsened by service-connected disability.  .

6.  No permanent and total service-connected disability was 
in existence at the time of the veteran's death.
CONCLUSIONS OF LAW

1.  Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred in 
or aggravated as a result of the veteran's active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to Chapter 35, Title 38, United States Code 
is not established.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 
38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appellant's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to these claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the appellant's claims were most recently considered by the 
RO.  The record reflects that in a statement of the case and 
a supplement thereto, the appellant was informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In the Board's July 2001 remand, and in a letter from the RO 
dated in June 2002, the appellant was informed of the 
enactment of the VCAA, the evidence and information needed to 
substantiate her claims, the information needed from her to 
enable the RO to obtain evidence in support of the claims, 
the assistance that VA would provide in obtaining evidence on 
her behalf, and the evidence that she should submit if she 
did not desire VA's assistance in obtaining such evidence.  
Accordingly, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record also reflects that the veteran's service medical 
records, records of post-service treatment and evaluation of 
the veteran, to include records of his terminal 
hospitalization, are associated with the claims folder.  In 
addition, pursuant to the Board's remand, a VA medical 
opinion addressing the specific medical questions presented 
in this appeal has been obtained.  Neither the appellant nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Accordingly, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and cardiovascular 
disease, brain hemorrhage or organic disease of the nervous 
system is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 ; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran died in June 2000 while an inpatient at a VA 
medical center.  The certificate of death indicates that the 
immediate cause of death was pneumonia of three days' 
duration, due to or a consequence of a cerebral vascular 
accident with left hemiplegia of three years' duration.  
Parkinson's disease was identified as another significant 
condition contributing to death but not resulting in the 
underlying cause of the veteran's death.  An autopsy was not 
performed.

At the time of the veteran's death, service connection was in 
effect for post-traumatic arthritis of the lumbosacral spine 
with sciatic neuritis, low back pain and psychophysiologic 
musculoskeletal reaction.  The disability was assigned a 40 
percent rating at the time of the veteran's death.

There is no contention or indication in the medical evidence 
of record that pulmonary disease, vascular disease, or 
Parkinson's disease was present in service or until years 
thereafter or that any of these disorders was etiologically 
related to service.

The appellant does contend that the veteran's service-
connected back disability rendered him bedridden.  She 
further argues that due to such status he was more 
susceptible to pneumonia and that his immune system was 
otherwise compromised.  While the Board has considered the 
appellant's contentions, as a lay person, she is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Medical evidence is required.  

The record contains no medical evidence supportive of the 
appellant's contention.  As noted above, the veteran's 
service-connected disability was not certified as an 
immediate or contributory cause of the veteran's death.  
Moreover, pursuant to the Board's remand, the veteran's 
medical history, as documented in the medical records in the 
claims folder was reviewed by a VA physician in November 
2002.  This physician concluded that it was not at least as 
likely as not that the veteran's service-connected disability 
played a material causal role in the veteran's death or 
accelerated his death.  It was this physician's opinion that 
the probability of such a nexus between the veteran's death 
and the service-connected disability was low.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.

Dependents' Educational Assistance

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met:  (1) The 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or (4) the veteran died as a 
result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

The appellant's claim seeking entitlement to Chapter 35 
educational benefits was premised upon establishing that the 
veteran's death was service-connected.  The record clearly 
shows that the veteran was not permanently and totally 
disabled by reason of service-connected disability at the 
time of his death, and, as discussed herein, service 
connection is not warranted for the cause of the veteran's 
death.  As such, there is no basis upon which to grant 
entitlement to educational benefits under Chapter 35.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

